DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner suggests the following format for readability:

A coupling device for connecting at least one first prosthetic part with at least one second prosthetic part of which at least one of the prosthetic parts is provided with, alternatively is suitable to be provided with, cosmetics--;--
said coupling device comprising at least one first coupling part connected to the first prosthesis part, alternatively the second prosthesis part, and at least one second coupling part connected to the second prosthesis part, alternatively the first prosthesis part[,]--;--

said coupling members (interpreted as at least one first coupling member and at least one second coupling member) being suitable for connection to each other and in [the] –an-- interconnected position temporarily lock to each other with at least one locking device and that the coupling members (interpreted as at least one first coupling member and at least one second coupling member) are disengaged from each other with at least one disengaging device[,]--;--
said locking device comprising at least one first flap comprising at least one second flap part suitable for temporary locking in a first track in the male member and at least one second flap comprising at least one second flap part which locks temporarily in a second track in the male member characterized in that the disengaging device comprises at least one first disengagement member and at least one second disengagement member which during disengagement of the coupling members (interpreted as at least one first coupling member and at least one second coupling member)  [and] is pressed against the first flap part of the first flap respectively being pressed against the [first] –second-- flap part of the second flap, whereby the first flap is pivoted out from engagement with the first track in the male member and the second flap is pivoted out of engagement with the second track in the male member--;-- and
that the first coupling part comprises at least one first holder for cosmetics and that the second coupling part comprises at least one second holder for cosmetics and 
Note “the interconnected position temporarily lock” lacks antecedent basis.
Note “the first flap part of the second flap” should be the second flap part.
 
Claim 6, “wherein the body comprises at least one first attachment device to the first part of the prosthesis”, the body lacks antecedent basis. Also, what is the attachment device and how is it different than the “first coupling part” of claim 1?
Claim 7, “wherein the body comprises at least one attachment device to the second part of the prosthesis”, the body lacks antecedent basis. Also, what is the attachment device and how is it different than the “second coupling part” of claim 1?
Claim 14, what are the “at least one first second recess and a second second recess”? These limitations are not supported by the specification. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774